Citation Nr: 1637852	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1993 to June 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 hearing held at the RO in Seattle, Washington.  A transcript is associated with the claims file.

This matter was previously before the Board in November 2015.  In relevant part, the Board remanded the above-referenced claims for further development to include obtaining a VA examination with opinions regarding both aggravation and secondary service connection.  The development was not completed satisfactorily, so the matter will be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Board's remand instructions, the RO scheduled a February 2016 VA examination for the purpose of evaluating the Veteran's knees and obtaining the requested medical opinions.  The February 2016 VA examiner diagnosed bilateral osteoarthritis of the knees and provided an opinion with respect to direct service connection.  Specifically, the examiner opined that "[i]t is less likely than not that the bilateral knee osteoarthritis was incurred in or otherwise related to the Veteran's military service."  However, the examiner explained that this negative opinion was based on the lack of any documentation in the separation medical examination of "any chronic, permanent knee condition resulting from his time in service."  It is not sufficient to merely note that a separation examination fails to document a chronic or permanent disability at that time, particularly where a report of medical history filled out by a physician in conjunction with the separation examination documents continued left knee pain.  See 1997 Report of Medical History.  There is no legal requirement that the condition be definitively shown at separation from service.  If delayed onset of osteoarthritis in response to the in-service injuries is medically unlikely or implausible, the examiner should state that fact and explain the basis for that conclusion.  In short, the February 2016 opinion on direct service connection did not provide an adequate rationale based on accurate facts.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, the rationales for his secondary service connection opinions indicate that participation in sports is a likely contributing cause of the Veteran's knee disabilities, but the direct service connection opinion is ambiguous regarding whether the documented in-service sports participation (including a left knee sports injury) is etiologically related to the currently diagnosed disabilities.  It would be helpful if that issue was clarified.

With respect to secondary service connection, the examiner stated that he was unable to opine, without resort to mere speculation, regarding whether the diagnosed knee conditions had been aggravated by the Veteran's service-connected disabilities.  See February 2016 VA Examination.  His rationale was that the bilateral knee conditions had first been diagnosed in February 2016, so not enough time had elapsed since the initial diagnosis.  But, as noted in the Board's prior remand, the Veteran was first diagnosed with arthritis of the knees in 2012.  See December 2012 Private Medical Center Progress Note (diagnosing, on "Final Report", bilateral patellofemoral DJD based, in part, on diagnostic imaging).  Consequently, the record does not contain an adequate opinion on the issue of secondary service connection, particularly the aggravation aspect of secondary service connection.

The Veteran has the right to compliance with the Board's November 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When there is not compliance, the Board has a duty to ensure compliance.  Id.  To that end, the matter is again remanded.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the entire claims file (i.e. any paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in February 2016 with respect to his bilateral knee disabilities for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  For each knee, is it at least as likely as not (50 percent probability or greater) that the osteoarthritis of the knee was incurred in or otherwise related to the Veteran's military service?

A complete rationale should be provided for the opinion.  The rationale should not rely solely on the fact that a chronic knee disability was not noted or diagnosed at separation.  It would be helpful if the examiner discussed the relevance, if any, of the notation of continued left knee pain on the March 1997 Report of Medical History completed at separation.

In addition, the February 2016 examiner indicated that participation in sports was a likely contributing factor to the development of osteoarthritis of the bilateral knees.  It would be helpful if the examiner specifically addressed the relevance, if any, of the documented in-service sports injuries to the knees. 

b.  If the examiner provides a negative response to (a), is it at least as likely as not (probability of at least 50 percent) that the knee disability is aggravated by the Veteran's service-connected disabilities (to include bilateral ankle disabilities, a back disability, and a left hip disability)?

Given the rationale provided in the February 2016 opinion (i.e. not enough time had passed since the February 2016 diagnosis to provide a non-speculative opinion on aggravation), it would be helpful to the Board if the examiner discussed the December 2012 diagnosis of arthritis of the knees which was made by a private physician.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Thereafter, readjudicate the remanded claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




